Case 16-02751        Doc 59     Filed 03/04/19     Entered 03/04/19 14:59:48          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 02751
         Sonja A Collins

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/29/2016.

         2) The plan was confirmed on 04/14/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/27/2017, 10/18/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/24/2018, 12/28/2018.

         5) The case was Converted on 01/23/2019.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-02751              Doc 59          Filed 03/04/19    Entered 03/04/19 14:59:48                 Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                      $7,865.54
           Less amount refunded to debtor                                  $230.76

 NET RECEIPTS:                                                                                               $7,634.78


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,299.50
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $327.40
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $2,626.90

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP                    Unsecured         390.00        389.25           389.25           0.00       0.00
 American InfoSource LP as agent for       Unsecured           0.00        377.28           377.28           0.00       0.00
 AT&T                                      Unsecured         759.90           NA               NA            0.00       0.00
 Capital One Bank                          Unsecured      1,000.00         999.23           999.23           0.00       0.00
 Chase Bank Checking                       Unsecured         400.00           NA               NA            0.00       0.00
 City of Chicago Department of Revenue     Unsecured      4,700.00       5,462.28         5,462.28           0.00       0.00
 City of Chicago Department of Revenue     Unsecured         400.00        333.04           333.04           0.00       0.00
 Comcast                                   Unsecured         300.00           NA               NA            0.00       0.00
 Consumer Portfolio Services               Unsecured           0.00           NA               NA            0.00       0.00
 Creditors Discount & Audit Company        Unsecured         407.00           NA               NA            0.00       0.00
 Directv                                   Unsecured         671.96           NA               NA            0.00       0.00
 Food 4 Less                               Unsecured         300.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         427.37           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC             Secured        7,775.00       7,775.00         7,775.00      4,432.64     575.24
 Jefferson Capital Systems LLC             Unsecured            NA       2,032.24         2,032.24           0.00       0.00
 National Louis University                 Unsecured      2,714.00            NA               NA            0.00       0.00
 Payday Loan Store                         Unsecured         800.00        609.29           609.29           0.00       0.00
 Peoples Gas                               Unsecured         184.00           NA               NA            0.00       0.00
 Progressive Furniture                     Unsecured      2,000.00            NA               NA            0.00       0.00
 Real Time Resolutions, Inc as Agent for   Unsecured      1,219.29            NA               NA            0.00       0.00
 Sprint                                    Unsecured         412.04           NA               NA            0.00       0.00
 TCF Bank                                  Unsecured         300.00           NA               NA            0.00       0.00
 United States Dept Of Education           Unsecured      3,500.00       3,500.00         3,500.00           0.00       0.00
 United States Dept Of Education           Unsecured     89,933.00     86,138.48        86,138.48            0.00       0.00
 WOW Internet and Cable                    Unsecured         189.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-02751        Doc 59      Filed 03/04/19     Entered 03/04/19 14:59:48             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $7,775.00          $4,432.64           $575.24
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,775.00          $4,432.64           $575.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $99,841.09               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,626.90
         Disbursements to Creditors                             $5,007.88

 TOTAL DISBURSEMENTS :                                                                       $7,634.78


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
